Citation Nr: 1811758	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post partial lateral meniscectomy, left knee with degenerative joint disease, prior to April 10, 2017.

2.  Entitlement to an evaluation in excess of 10 percent for left knee subluxation, prior to April 10, 2017.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left shoulder.

4.  Entitlement to an evaluation in excess of 10 percent for right shoulder disability.

5.  Entitlement to an evaluation in excess of 10 percent for hypertension.

6.  Entitlement to service connection for depression.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2017 rating decision, the RO granted a total disability rating of 100 percent for the Veteran's left knee disabilities, collectively recharacterized as residuals of left knee replacement surgery with degenerative joint disease, effective April 10, 2017.  As a 100 percent rating is the maximum assignable rating, the period after April 10, 2017, is not presently being considered, and the left knee issues on appeal have been restated to reflect this.  

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

The Board notes the Veteran submitted a medical report in November 2016 concerning posttraumatic stress disorder.  However, service connection for that disability was denied in an April 2013 rating decision.  Although the Veteran appealed and a statement of the case was issued in April 2015, the Veteran did     not perfect an appeal, and the decision is final.  If the Veteran wishes to reopen    that claim, he should file an appropriate form with the RO.

The issue of entitlement to an evaluation in excess of 10 percent for hypertension is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2017 Board video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an evaluation in excess of 10 percent for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law    in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by   the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2017 Board video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran, acting through his representative, requested withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 10 percent for hypertension.  Hence, there remains no allegation of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim for entitlement to an evaluation in excess of 10 percent for hypertension is dismissed.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, entitlement to  increased evaluations for his bilateral knee and shoulder disabilities, and entitlement to a TDIU.  Regrettably, additional action on these claims is necessary.

After reviewing the evidence of record, the Board concludes that an additional examination and opinion is needed on the claim for service connection for depression. The VA examination for mental disorders in November 2009,         along with the January 2010 addendum, failed to address whether the Veteran's major depressive disorder was aggravated by his service-connected disabilities.  

A review of the Veteran's claims file reveals that a substantial amount of pertinent medical evidence has been received since the February 2010 statement of the case, which was the last time the AOJ adjudicated the increased rating issues.  While the AOJ did grant the Veteran a total disability evaluation for residuals of his left total knee replacement, effective April 1, 2017, it did not consider any of the pertinent medical evidence relating to his left knee disability prior to that time.

As for the Veteran's bilateral shoulder disabilities, it has been over six years since examinations have been sought to determine the current severity of these disabilities.  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to TDIU is inextricably intertwined with the other issues being developed herein and is also being remanded. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have      a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for his left knee, shoulders, and depression during the course of this appeal.  After securing any necessary releases, the AOJ must request any relevant records identified that      are not duplicates of those already of record. Updated   VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should      be notified of such.

2.  Schedule the Veteran for a VA psychiatric examination to obtain an opinion as to whether the Veteran's depression is possibly related to service            or service-connected conditions. The claims file must     be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Provide an opinion as to whether it is at least as likely as not (probability of 50 percent of greater) that the Veteran's depression, to include major depressive disorder, arose in service or is otherwise etiologically related to the Veteran's military service, including in-service motor vehicle accident.  Please explain why or why not.

b. If not related to service, is it at least as likely as not  that the Veteran's depression is caused by his service connected disabilities?  Please explain why or why not.

c. If not caused by service-connected disabilities, is it      at least as likely as not that the Veteran's depression has been permanently worsened beyond normal progression by the service-connected disabilities. If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of depression that is due to service-connected disabilities. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA shoulder examination to determine the current severity of his service-connected bilateral shoulder disabilities.  The claims file must be made available to the examiner. All tests deemed necessary should be conducted and the results reported.   

4.  After undertaking any additional development deemed necessary, the AOJ must readjudicate the claims on appeal.   
If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement   of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


